Citation Nr: 0720339	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for neurological impairment of the left lower extremity.

2.  Entitlement to a disability rating higher than 10 percent 
for neurological impairment of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In connection with his appeal the veteran testified at a 
videoconference hearing in April 2007, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.


REMAND

At the April 2007 hearing, the veteran indicated that his 
service-connected neurological impairment of the lower 
extremities had worsened since the last VA examination.  He 
further indicated that he had been recently treated by VA on 
an outpatient basis.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his lower extremity neurological 
impairment during the period of this claim 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO or the AMC should obtain a copy of 
any more recent, pertinent VA outpatient 
treatment reports.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
manifestations and current degree of 
severity of his service-connected lower 
extremity neurological impairment.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should describe all 
manifestations of the veteran's lower 
extremity neurological impairment, and 
should state whether such manifestations 
are objectively demonstrated, or whether 
they are wholly sensory in nature.  The 
examiner should specifically comment on 
symptomatology referenced in the rating 
schedule, such as complete or incomplete 
paralysis, foot drop, active movement 
below the knee, strength of flexion of the 
knee, degree of muscular atrophy (if any), 
and overall assessment of the veteran's 
neurological impairment as mild, moderate, 
moderately severe, or severe.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


